Order filed August 25, 2022




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-22-00052-CV
                                  __________

   AIM MEDIA TEXAS, LLC D/B/A THE ODESSA AMERICAN,
                      Appellant
                                         V.
                   CITY OF ODESSA, TEXAS, Appellee

                     On Appeal from the 161st District Court
                              Ector County, Texas
                     Trial Court Cause No. B-20-02-0127-CV


                                    ORDER
      Appellee, the City of Odessa, Texas, has filed in this court a motion to dismiss
this appeal for lack of jurisdiction. We deny the motion.
      Appellant, AIM Media Texas, LLC d/b/a The Odessa American, filed a notice
of appeal from an order in which the trial court granted the City’s plea to the
jurisdiction, denied AIM’s request for attorney’s fees, and ordered “that all causes
of action asserted in this matter are hereby DISMISSED for lack of jurisdiction.”
The trial court signed the order on February 7, 2022, and AIM filed its notice of
appeal on March 9, thirty days after the order was signed. See TEX. R. APP. P. 26.1.
In its motion to dismiss, the City asserts that the notice of appeal was untimely
because it was not filed within the time period required “to perfect an accelerated
appeal of an interlocutory order.” The City relies upon Rules 26.1(b) and 28.1(a) of
the Texas Rules of Appellate Procedure and also on Section 51.014(a)(8) of the Civil
Practice and Remedies Code.                     See TEX. CIV. PRAC. & REM. CODE ANN.
§ 51.014(a)(8) (West Supp. 2021) (permitting appeal from an “interlocutory” order
that grants or denies a plea to the jurisdiction filed by a governmental unit); TEX. R.
APP. P. 28.1(a) (providing that an appeal from an interlocutory order is an
accelerated appeal); TEX. R. APP. P. 26.1(b) (providing that, in an accelerated appeal,
the notice of appeal must be filed within twenty days of the date that the trial court
signed the order being appealed); see also TEX. R. APP. P. 28.1(b) (perfecting an
accelerated appeal). The City, however, is mistaken in its assertion that this appeal
stems from an interlocutory order. 1
        An order granting a plea to the jurisdiction and dismissing the entire case “is
a final judgment because it disposes of all parties and all claims.” Qatar Found. for
Educ., Sci. & Cmty. Dev. v. Paxton, No. 03-20-00129-CV, 2020 WL 6269267, at *2
(Tex. App.—Austin Oct. 22, 2020, order) (citing Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001)). When an order granting a plea to the jurisdiction
disposes of all parties and all claims and therefore constitutes a final judgment, the
abridged timetable for filing an accelerated appeal under Rules 26.1(b) and 28.1 is
not applicable because such an order is not interlocutory and, hence, the appeal is


        Furthermore, in response to the City’s assertion regarding AIM’s failure to file a motion for
        1

extension of time to file its notice of appeal, we note that even if AIM’s notice of appeal was due within
twenty days after the trial court’s order, AIM filed its notice of appeal within the fifteen-day period in which
a motion for extension would have been “necessarily implied” as long as AIM had acted in good faith. See
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
                                                       2
not accelerated. Camarena v. City of Weslaco, No. 13-17-00243-CV, 2018 WL
4143764, at *3 (Tex. App.—Corpus Christi–Edinburg Aug. 30, 2018, no pet.). The
order from which AIM appeals is a final judgment that disposes of all parties and all
claims; it is not an interlocutory order. Therefore, neither Section 51.014(a)(8) nor
the appellate rules regarding the time in which to file a notice of appeal from an
interlocutory order are applicable in this case.
      Accordingly, we deny the City’s motion to dismiss this appeal for lack of
jurisdiction.


                                                    PER CURIAM

August 25, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           3